IN THE SUPREME COURT OF TENNESSEE
                                  AT KNOXVILLE
                          April 30, 2002 Session Heard at Jefferson City1

        TIMOTHY LEE KENDRICK v. JUDY KENDRICK SHOEMAKE

                 Appeal by Permission from the Court of Appeals, Eastern Section
                              Chancery Court for Hamilton County
                      No. 69033    William M. Dender, Special Chancellor




                        No. E2000-01318-SC-R11-CV - Filed November 1, 2002


We granted this appeal to determine the proper standard to apply to a petition to modify custody
when both parents are parties. We hold that a trial court may modify an award of child custody when
both a material change of circumstances has occurred and a change of custody is in the child’s best
interests. We hold that the preponderance of the evidence does not support the trial court’s ruling
that a material change of circumstances has occurred. We therefore do not address the second
inquiry–whether a change of custody is in the child’s best interests. The judgment of the Court of
Appeals is affirmed, as modified, and the case is remanded to the trial court for proceedings
consistent with this opinion.

Tenn. R. App. P. 11 Appeal by Permission; Judgment of the Court of Appeals Affirmed as
                              Modified; Case Remanded

JANICE M. HOLDER, J., delivered the opinion of the court, in which FRANK F. DROWOTA , III, C.J.,
and E. RILEY ANDERSON and WILLIAM M. BARKER, JJ, joined. ADOLPHO A. BIRCH, JR., J., filed a
concurring and dissenting opinion.

Glenna M. Ramer, Chattanooga, Tennessee, for the appellant, Timothy Lee Kendrick.

Harold L. North, Jr. and Robert D. Philyaw, Chattanooga, Tennessee, for the appellee, Judy Kendrick
Shoemake.




         1
           Oral argument was heard in this case on April 30, 2002, in Jefferson City, Jefferson County, Tennessee, as part
of this Co urt’s S.C.A.L.E .S. (Suprem e Co urt Ad vancing Legal Education for Students) project.
                                                        OPINION

                                            PROCEDURAL HISTORY

         Timothy Kendrick (“Mr. Kendrick”) and Judy Kendrick Shoemake (“Mrs. Shoemake”) were
married on April 25, 1981. Two children were born of the marriage, Kelli Faye Kendrick, born on
November 24, 1981, and Jordan Lee Kendrick, born on April 8, 1986. Jordan, who is the subject
of this custody dispute,2 has been developmentally delayed since birth and has had difficulty walking
and communicating.

       Mr. Kendrick and Mrs. Shoemake divorced in October of 1990. Pursuant to the Marital
Dissolution Agreement (“MDA”) incorporated into the final decree of divorce, Mrs. Shoemake
received custody of the children. Mr. Kendrick was to have visitation every other weekend. In 1992,
Mrs. Shoemake married Sammy Shoemake (“Mr. Shoemake”). Mr. Shoemake had been married
to Tuesday Bradley (“Ms. Bradley”) prior to his marriage to Judy Kendrick Shoemake.3 In 1993, Mr.
Kendrick married Jacqueline Schulten (“Ms. Schulten”).

        On February 23, 1998, Mr. Kendrick filed an emergency petition seeking custody of his two
children. The petition alleged, inter alia, that “much upheaval and discontent [exist] in [Mrs.
Shoemake’s] home,” that Mrs. Shoemake “has been absent from her home all night,” and that Mr.
and Mrs. Shoemake “have engaged in repeated and verbally hostile and profane arguments in front
of [Kelli and Jordan Kendrick].” Mr. Kendrick attached the affidavit of Ms. Bradley, which attested
to the facts alleged in the petition. The trial court awarded temporary custody to Mr. Kendrick by
ex parte order on the day the petition was filed. Mrs. Shoemake requested an immediate hearing,
which the trial court granted. On February 27, 1998, the trial court set aside the award of temporary
custody to Mr. Kendrick, and the parties agreed to submit their custody dispute to mediation.

       The mediation proved unsuccessful. On May 29, 1998, Mrs. Shoemake filed an answer
denying the allegations in Mr. Kendrick’s petition. She also filed a counter-petition seeking child
support arrearages and reimbursement for Jordan’s medical expenses and costs necessary to repair
the marital home. The trial court held a hearing on July 1, 1999, on the petition to modify custody.4

         At the close of proof, the trial court postponed a ruling in the case so that the parties could
have a final opportunity to determine which arrangement would be in Jordan’s best interests. The
trial court reconvened on September 3, 1999, after the parties were unable to resolve the issue. The
trial court granted Mr. Kendrick’s petition for modification of custody. The trial court failed to make

         2
             Kelli has since reached the age of majority, and the subject of her custody is no longer at issue.

         3
             Mr. Shoemake and Ms. Bradley had two children during their marriage.

         4
          The trial judge who initially presid ed over the case recused himself on his own motion after Ms. Schulten was
elected a judge of the Hamilton C ounty C ircuit Co urt. Pursuant to Tennesse e Sup reme Court Rule 11, this Court
designated William M. De nder, a retired judge, to preside over the matter as Special Chancellor.

                                                             -2-
any specific factual findings, but only stated generally that circumstances had changed warranting
a modification of custody. With regard to the material change in circumstances, the court stated:

               Let me say that, that clearly I think the circumstances surrounding this
               child have changed; I think the circumstances surrounding the
               families, that is of the mother and of the father have changed. And I
               think the medical needs of this child have changed. And I find that
               it is essential that I look to the best interest[s] of the child here
               especially. And, of course, that is always the criteria by which you
               decide custody, but it is especially true in this case.

The trial court did not specify the changes in circumstances that were found or explain why it
believed that placing Jordan in the custody of Mr. Kendrick would be in Jordan’s best interests. A
final order reciting only the details of the new custody arrangement was filed on May 10, 2000.

        Mrs. Shoemake appealed to the Court of Appeals. The intermediate appellate court reversed
the judgment of the trial court, holding that a change in custody is not justified unless the change is
necessary to prevent substantial harm to the child and that Mr. Kendrick failed to show Jordan would
suffer substantial harm absent a change of custody.

       We granted permission to appeal to determine the proper standard to be used when modifying
an award of child custody when both parents are parties. We hold that a trial court may modify an
award of custody when both a material change of circumstances has occurred and a change of
custody is in the child’s best interests. On the facts of this case, we find that Mr. Kendrick has not
shown a material change in circumstances. Therefore, we affirm the judgment of the Court of
Appeals leaving custody of Jordan with Mrs. Shoemake.

                                    STANDARD OF REVIEW

        We review the trial court’s conclusions of law “under a pure de novo standard of review,
according no deference to the conclusions of law made by the lower courts.” S. Constructors, Inc.
v. Loudon County Bd. of Educ., 58 S.W.3d 706, 710 (Tenn. 2001). Furthermore, our review of the
trial court’s findings of fact is de novo upon the record, accompanied by a presumption of
correctness, unless the preponderance of the evidence is otherwise. Tenn. R. App. P. 13(d); Hass
v. Knighton, 676 S.W.2d 554, 555 (Tenn. 1984); see also Nichols v. Nichols, 792 S.W.2d 713, 716
(Tenn. 1990). When the trial court makes no specific findings of fact, however, we must review the
record to determine where the preponderance of the evidence lies. Ganzevoort v. Russell, 949
S.W.2d 293, 296 (Tenn. 1997).




                                                 -3-
                                                      ANALYSIS

                                                  I. Proper Standard

        The principal issue in this case concerns the proper standard to be applied to a petition to
modify custody from one parent to the other parent. This issue is largely resolved by our recent
decision in Blair v. Badenhope, 77 S.W.3d 137 (Tenn. 2002).5 Blair involved a custody dispute
between a parent and a non-parent. We concluded that once a valid order of custody has been issued,
subsequent custody modification proceedings should apply the “standard typically applied in parent-
vs-parent modification cases: that a material change in circumstances has occurred, which makes a
change in custody in the child’s best interests.” Id. at 148. As explained in Blair, the “threshold
issue” is whether a material change in circumstances has occurred after the initial custody
determination. Id. at 150. While “[t]here are no hard and fast rules for determining when a child’s
circumstances have changed sufficiently to warrant a change of his or her custody,” the following
factors have formed a sound basis for determining whether a material change in circumstances has
occurred: the change “has occurred after the entry of the order sought to be modified,” the change
“is not one that was known or reasonably anticipated when the order was entered,” and the change
“is one that affects the child’s well-being in a meaningful way.” Id. (citations omitted). We note
that a parent’s change in circumstances may be a material change in circumstances for the purposes
of modifying custody if such a change affects the child’s well-being.

        If a material change in circumstances has occurred, it must then be determined whether the
modification is in the child’s best interests.6 This determination should be made according to the
factors enumerated in Tennessee Code Annotated section 36-6-106.7


         5
           Effective July 15, 2002, an enactment of Tennessee’s General Assembly defines the proper standard for
modifying custody from one parent to the other parent. Act of June 30, 2002, 2002 Tenn. Pub. Acts 859 (providing that
a material change in circumstances must be shown in order to modify custody)(to be cod ified at Tenn. Cod e Ann.
§ 36-6-101(a)(2)(B)). In his co ncurring and dissenting op inion, Ju stice B irch criticizes this stand ard and expresses his
preference for a “substantial harm” stand ard for modifying child custo dy. The G enera l Assem bly, how ever, re cently
rejected the substantial harm standard , stating that “[a] material change of circumstance does not require a showing of
a substantial risk of harm to the child.” Id.

         6
            In his concurring and disse nting op inion, Ju stice B irch criticizes the best interests analysis as “inherently
unfair” due to its “loose definitional structure.” A majority of this Court has concluded that a best interests analysis,
including the factors set forth in Tenn. Code A nn. § 3 6-6-1 06, should be use d to d etermine the p ropriety of a
modification of child custod y. This analysis is co nsistent with the best interests analysis req uired by the legislature in
initial child custody determinatio ns. Tenn. C ode Ann. § 36-6-106. Any unfairness of this standard, which we do not
concede, is best d irected to the legislature.

         7
          These factors set forth in section 36-6-106 include the following:
                  (1)      The love, affection and emotional ties existing between the parents and child;
                  (2)      The dispo sition of the parents to provide the child with food, clothing, medical care,
         education and other necessary care and the degree to which a parent has been the primary caregiver;
                  (3)      The impo rtance of continuity in the child’s life and the length of time the child has
                                                                                                             (continued...)

                                                            -4-
                             II. Application of the Proper Standard in this Case

        Having decided the appropriate standard to be applied when determining whether a
modification of custody is warranted, we must now apply the standard to this case. The trial court
failed to specifically identify any changed circumstances that warrant a change of custody.
Furthermore, the trial court did not conduct an analysis of the best interests of the child. This failure
to set forth supporting findings of fact has made our task of reviewing the decision more difficult.
Without specific findings of fact, we cannot know upon which facts the trial judge relied in entering
the judgment or the reasons underlying the court’s ruling. Mr. Kendrick, however, has identified five
purported changes in circumstances affecting the child’s well-being in a meaningful way, which he
maintains justify a modification of custody: 8 (1) that Mrs. Shoemake’s work schedule on third shift
adversely affects Jordan’s welfare; (2) that Mrs. Shoemake’s attention to Jordan’s education has not
been sufficiently aggressive and that she is incapable of meeting his educational needs; (3) that a
tumultuous marital relationship between Mrs. Shoemake and her husband adversely affects Jordan’s
well-being; (4) that Mrs. Shoemake lacks sound judgment with respect to Jordan’s medical care; and
(5) that Mrs. Shoemake has a general tendency to subordinate the needs of her children to her own,
which adversely affects her children’s welfare. We examine each of these circumstances in turn.

                                               Mother’s Work Schedule

       Mr. Kendrick asserts that a material change in circumstances has occurred based upon Mrs.
Shoemake’s employment on the third shift at McKee Foods. Since the original award of custody,
Mrs. Shoemake has begun working the night shift, between the hours of 10:00 p.m. and 6:00 a.m.
Mrs. Shoemake testified that the primary reason she decided to work the night shift was to spend
more time with Jordan during the day. She stated that her work schedule enables her to help Jordan


         7
          (...continued)
         lived in a stable, satisfactory environment; . . . .
                   (4)         The stability of the family unit of the parents;
                   (5)         The mental and p hysical health of the parents;
                   (6)         The home, school and community record of the child;
                   (7)         The reaso nable preference of the c hild if twelve (12) years of age or old er. The
         court may hear the preference of a younger child upon reque st. The preferences of older children
         should normally be given greater weight than those of younger children;
                   (8)         Evidence of physical or emotional abuse to the child, to the other parent or to any
         other perso n; . . . .
                   (9)         The character and behavior of any other person who resides in or frequents the home
         of a parent and such person’s interactions with the child; and
                   (10)        Each parent’s past and potential for future performance of parenting respo nsibilities,
         including the willingness and ability of each of the parents to facilitate and encourage a close and
         continuing parent-child re lationship between the child and the other parent, consistent with the best
         interest of the child.

         8
         It is clear that the changes alleged by Mr. Kendrick occurred after the entry of the initial order of custody and
were not known or could not have be en reasonably anticip ated w hen the initial order was entered. See Blair v.
Badenhope, 77 S .W .3d 1 37, 1 50 (Tenn. 20 02).

                                                             -5-
in the afternoons when he returns from school. She also testified that either she or Mr. Shoemake
is able to be at home with Jordan because she works at night.9 Accordingly, we conclude that the
preponderance of the evidence fails to show a material change in circumstances has occurred based
upon Mrs. Shoemake’s employment schedule.

                            Mother’s Attention to Her Child’s Educational Needs

         Mr. Kendrick next asserts that a material change in circumstances has occurred since the
decree because Mrs. Shoemake has not fully met Jordan’s educational needs. In support of his claim
that Mrs. Shoemake has been neglecting Jordan’s educational needs, Mr. Kendrick introduced the
testimony of Anne Kennedy, one of Jordan’s teachers during the 1995-1996 school year. She
testified that Mrs. Shoemake was “aloof” and not as communicative with her as was Mr. Kendrick.
Mr. Kendrick also introduced evidence that he is very involved in Jordan’s education and has been
instrumental in ensuring Jordan’s development. He has attended most of Jordan’s M-Team
meetings.10 Despite the terms of the MDA, Mr. Kendrick has had visitation with Jordan almost
every weekend. Mr. Kendrick further testified that he works closely with Jordan’s teachers during
the school year to develop a structured curriculum for his son.

        Ms. Schulten testified that when she first met Jordan in 1991, he was four years old, still
drank milk from a baby bottle, ate only oatmeal, wore diapers, and possessed a very limited
vocabulary. Ms. Schulten and Mr. Kendrick were instrumental in procuring from the Hamilton
County school system an “augmentative communication device” known as the “Liberator” to assist
Jordan in developing his communication skills. The record indicates that Jordan’s communication
skills have vastly improved since he began using the Liberator. He has also developed computer
skills.

       Mrs. Shoemake, however, testified that she has been an active participant in Jordan’s classes,
serving as a homeroom mother and also taking part in Jordan’s M-Team meetings. She encourages
him to read and write at home, and Mr. Shoemake helps Jordan every night with his homework
assignments. Mrs. Shoemake also pursued speech therapy for Jordan at one point, though the
sessions have since been discontinued, apparently due to a lack of progress.

        The record shows that Mr. Kendrick and Mrs. Shoemake have each taken an active role in
Jordan’s education. As a result of these efforts, Jordan has been a good student, has enjoyed
attending school, and has shown demonstrable improvement. There is no indication, however, that
Jordan’s educational and developmental well-being has been adversely affected by Mrs. Shoemake
or her husband. We conclude, therefore, that the preponderance of the evidence fails to show that



        9
            Mr. Shoemake is also emp loyed by M cKee Fo ods. He, however, wo rks the first shift.

        10
           “M-T eam” meetings are multidisciplinary team meetings during which programs for han dicap ped students
are planned.

                                                          -6-
a material change in circumstances has occurred based upon Mrs. Shoemake’s attention to Jordan’s
educational needs.

                           Child’s Home Environment and Mother’s Marriage

        Mr. Kendrick next asserts that a material change in circumstances has occurred because the
marital relationship between Mrs. Shoemake and her husband has become increasingly unstable,
thereby adversely affecting Jordan’s well-being. As evidence of the Shoemakes’ marital instability,
Mr. Kendrick relies upon the affidavit of Mr. Shoemake’s ex-wife, Ms. Tuesday Bradley, in which
she alleged that the Shoemake household was in a state of “verbal turmoil,” with “screaming at the
children in the home and the use of profanity directed at the children.” The affidavit further alleged
that Mrs. Shoemake has “been absent from the home overnight [and] has been frequenting bars and
neglecting her children.” Finally, Ms. Bradley alleged that Mrs. Shoemake’s “conduct has caused
great distress to the children in that home.”

       If the assertions in Ms. Bradley’s affidavit are true, then a material change in circumstances
may exist. The collapse of the custodial parent’s home environment is a material change in
circumstances that may affect the well-being of any child within that environment. As such, a
change in custody to a more stable environment could be in the child’s best interests.

        Mr. and Mrs. Shoemake, however, denied the assertions contained in Ms. Bradley’s
affidavit.11 Furthermore, the evidence in this case does not preponderate in favor of a finding that
the state of the Shoemake marriage is at the threshold of dissolution. During her testimony Ms.
Bradley provided no support for many of these assertions. For instance, Ms. Bradley stated that she
knew of arguments between Mr. and Mrs. Shoemake. She testified, however, that she could not
recall any one disagreement specifically. When asked about the verbal fights in front of the children,
Ms. Bradley again testified that she could recall no specific incident. Nor could Ms. Bradley recall
the conduct of Mrs. Shoemake that “caused great distress to the children in that home.” Finally,
contrary to the assertions in her affidavit, Ms. Bradley testified that she possessed no first-hand
knowledge that Mrs. Shoemake had been absent from her home, had visited any bars, or had
otherwise neglected her children. We therefore afford very little weight to Ms. Bradley’s
accusations.

       Ms. Bradley did insist that Mr. Shoemake used profane language in telephone conversations
with her and that, during one conversation, he directed this language toward one of his children. A
verbally abusive pattern of similar conduct directed at a child may affect the child’s well-being. Ms.
Bradley asserted that Mr. Shoemake often spoke to her this way because they were unable to
communicate properly. Ms. Bradley, however, could not cite any other example of any similar
conversations or conduct occurring in the presence of any child.



        11
           Mrs. Shoemake did acknowledge taking two overnight trips with various friends, but she testified that the
children were left in the care of Mr. Shoema ke and he r sister. She denied taking any other overn ight trips.

                                                        -7-
        Several witnesses, however, testified that they have never seen inappropriate behavior from
the Shoemakes toward their children. Further, the record shows that Jordan and Mr. Shoemake
developed a close relationship, and two witnesses testified that they enjoy a father and son
relationship. Mr. Shoemake testified that Mr. Kendrick and his mother have personally thanked Mr.
Shoemake on separate occasions for “being such a good parent” to Jordan.

        Moreover, there is evidence that Mrs. Shoemake has been a caring mother for Jordan. Mrs.
Shoemake’s sister testified that Jordan is “quite dependent upon [Mrs. Shoemake] for emotional
support and reassurance,” and at least three witnesses observed that Mrs. Shoemake and Jordan enjoy
a very close bond. We find little support in the record for the assertion that the Shoemake household
is in such a constant state of turmoil that Jordan’s well-being has been adversely affected.
Accordingly, we cannot conclude that the preponderance of the evidence shows that a material
change in circumstances has occurred in the Shoemake household.

                         Mother’s Judgment Regarding Her Child’s Medical Care

       Mr. Kendrick asserts that a material change in circumstances has occurred in that, since the
decree, Mrs. Shoemake has failed to exercise sound judgment with respect to Jordan’s medical
needs. Mr. Kendrick cites an incident occurring in 1998 when Mrs. Shoemake had scheduled
surgery for Jordan to correct problems with his feet. Mr. Kendrick was not consulted in the decision
and learned of the planned surgery from his daughter. After asking Mrs. Shoemake to forgo the
surgery, which she refused to do, Mr. Kendrick obtained an injunction to prohibit Mrs. Shoemake
from seeking any “unauthorized, elective surgery” for Jordan.

       At the hearing in this case, Mrs. Shoemake testified that she sought the surgery because
Jordan’s flat feet were causing him pain. She stated that she initially consulted a podiatrist who had
successfully performed surgery on her own feet. This podiatrist referred her to another podiatrist in
Atlanta who was allegedly more experienced in these types of surgeries.

         Dr. Christine Parker, Medical Director of Memorial Health Services and Memorial Hospital,
testified that this elective surgery should not have been considered without first obtaining a second
opinion. She further stated that while she did not personally know what kind of surgery would have
been performed, she was nevertheless concerned that no one in the Chattanooga area could confirm
the qualifications of the Atlanta podiatrist.12

       The record, however, does not support the blanket assertion that Mrs. Shoemake has
neglected Jordan’s medical needs or that she lacks sound judgment in this area. We agree that the
mother probably should have sought a second opinion. Absent this incident, however, the record

         12
            In his affidavit supporting his request to enjoin Jordan’s surgery, M r. Kendrick stated that Dr. Parker’s
opinion was that “a podiatrist is no t qualified to perform this type of surg ery.” H owever, D r. Parker did not testify to
this point at the hearing, and we agree with the conclusion of the Court of Appeals that “[i]n view of her admitted
ignorance regarding the nature of the surgery, we question whethe r Dr. P arker would have had ad equate information to
form an op inion as to [the] consequences were the surgery to be performed unsuccessfully.”

                                                            -8-
shows that Mrs. Shoemake generally has been a responsible parent in caring for Jordan’s medical
needs. She obtained braces for Jordan, both orthopedic and orthodontic, and has taken him to the
orthodontist periodically. She had Jordan tested for reactions to allergens and has sought and
obtained medicine for his allergy conditions. She also has sought physical therapy sessions for him;
and, for a period of time, she took him to speech therapy sessions. She has maintained health
insurance for the children since the divorce in 1990. As such, we cannot conclude that the
preponderance of the evidence shows that a material change in circumstances has occurred with
regard to Mrs. Shoemake’s medical care of Jordan.

                            Mother’s Attention to Her Child’s Interests

       Finally, Mr. Kendrick asserts that a material change in circumstances has occurred because
Mrs. Shoemake has demonstrated that she tends to subordinate the interests of her children to her
own interests. In support of this proposition, Mr. Kendrick introduced a letter written by Mrs.
Shoemake and published by a Chattanooga newspaper alleging that Ms. Schulten “has hurt [the
Shoemakes’] family.” More specifically, the letter (1) alleged that Ms. Schulten sought temporary
custody of her children in violation of Tennessee law; (2) accused Ms. Schulten of “using” Jordan
and Kelli to promote her campaign for circuit court judge; and (3) alleged that Mr. Kendrick stopped
paying child support after Ms. Schulten, as Mr. Kendrick’s lawyer and wife, told him to stop paying.
Mr. Kendrick argued that Mrs. Shoemake ignored Kelli’s pleas not to send this letter, thereby
evidencing Mrs. Shoemake’s tendency to disregard the interests of her children in favor of her own.

       We disagree that this incident shows that Mrs. Shoemake has a general tendency to
subordinate the interests of her children to her own. While the testimony does show that Kelli
suffered much embarrassment as a result of the publication of this letter, the record does not show
how this incident affected Jordan’s well-being. One incident of poor judgment on the part of Mrs.
Shoemake is insufficient to support Mr. Kendrick’s broad proposition. We cannot conclude,
therefore, that the preponderance of the evidence shows a material change in circumstances.

       Having determined that no material change in circumstances has occurred in this case, we
need not address whether a change in custody is in Jordan’s best interests.

                                          CONCLUSION

         We hold that a trial court may modify an award of custody from one parent to the other parent
when both a material change of circumstances has occurred and a change of custody is in the child’s
best interests. In this case, the trial court made no findings of fact as to any specific changes in
circumstances that would warrant a change in custody. Upon our review of the record, we conclude
that the preponderance of the evidence does not support the trial court’s ruling that a material change
in circumstances has occurred. We therefore need not address whether a change of custody would
be in the child’s best interests. The judgment of the Court of Appeals is affirmed, as modified, and
the case is remanded to the trial court for proceedings consistent with this opinion.



                                                 -9-
        Finally, we note that the Court of Appeals remanded this case to determine “the amount of
expenditures made by Father on behalf of the children for necessaries not provided by Mother
between the establishment of the Temporary Parenting Plan on February 28, 1998, and the
announcement of the trial court’s judgment on September 3, 1999.” The intermediate court also
ordered that the payments for these expenses be used to offset the child-support arrearages owed by
Mr. Kendrick. We agree that a remand for these purposes is appropriate, but we further instruct the
trial court to award an appropriate amount of current child support to Mrs. Shoemake, for the benefit
of Jordan Kendrick, based upon the Tennessee Child Support Guidelines. Costs of this appeal are
taxed to the appellant, Timothy Lee Kendrick, for which execution may issue if necessary.



                                                       ___________________________________
                                                       JANICE M. HOLDER, JUSTICE




                                                -10-